Citation Nr: 1638165	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a dental disorder, claimed as right upper teeth extraction, for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for a dental disorder (claimed as right upper teeth) and granted service connection for tinnitus and hearing loss with a 10 percent and noncompensable rating, respectively, effective September 27, 2012.  Thereafter, the Veteran entered a notice of disagreement as to the denial of service connection for his dental disorder and the assigned effective date for the grant of service connection for tinnitus.  A statement of the case addressing both issues was issued; however, in his substantive appeal (VA Form 9), the Veteran limited his appeal to the issue of entitlement to service connection for a dental disorder.

Service connection may be awarded for dental conditions for (1) compensation benefits and/or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2015).  In the present case, the record reflects that the Veteran has raised the issue of entitlement to service connection for a dental disorder for outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Review of the file reveals, however, that the Agency of Original Jurisdiction (AOJ) (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes.  As there is no indication that any claim for outpatient dental treatment has yet been considered and/or referred to VHA, and because this matter is not currently before the Board, it is referred to the AOJ (which, in this case, is VHA) for appropriate action.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. 
§ 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not currently have a dental disability or a dental condition due to trauma or an injury during his active service.  


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for purposes of compensation are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA satisfied its duty to notify under the VCAA by virtue of the Veteran's submission of his claim for service connection for a dental disability through the fully developed claim program.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ, received September 27, 2013.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id. Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify with regard to his service connection claim. 

Relevant to the duty to assist, the Veteran's service treatment records have been obtained and associated with the claims file.  The Veteran submitted audiological treatment records in conjunction with his claim, but he did not identify or submit any additional evidence (to include VA treatment records, private treatment records, or records from the Social Security Administration) relevant to his dental claim.  

The Veteran was not provided with a VA examination and/or opinion regarding his claim for service connection for a dental disability.  In this case, however, the Board finds that no examination or opinion is required.  As discussed below, there is no evidence that the Veteran suffered a dental injury or dental trauma during his active service.  Indeed, as reflected by his statements, the Veteran specifically denies suffering from any such dental injury during his active service.  For reasons discussed below, absent evidence of a dental injury or trauma in service, there can be no in-service incurrence for the Veteran's claim.  Absent evidence of an in-service incurrence, a VA examination or opinion is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease. 38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  Second, there is treatment entitlement, which is based upon classification of Veterans based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.

In this decision, the Board only addresses the issue of entitlement to disability compensation for the Veteran's claimed dental disorder.  As explained in the Introduction, the issue of entitlement to dental treatment has been referred to the AOJ for further consideration.  See 38 C.F.R. § 3.381(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service, including dental disabilities arising from trauma.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states: "[t]hese ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he had numerous teeth pulled toward the end of his active service in anticipation of mobilization to Vietnam.  He stated that, though he was not deployed, his extracted teeth were never replaced, and that he has had difficulty chewing, shifting of teeth, and extensive damage to his teeth as a result.  He contends that service connection for his dental disorder is therefore warranted.

The Veteran did not submit any medical evidence or post-service dental records in support of his claim.  A review of his service treatment records (discussed in greater detail below) does reveal that the Veteran had numerous teeth extracted during his active service.  Further, the extraction of teeth and the symptoms resulting from those extractions are capable of lay observation, so the Veteran is competent to state when his extractions were performed and the symptoms that resulted therefrom.  For the purposes of this appeal, the current disability criterion is met.  

The Veteran's claim must be denied, however, as a review of his service treatment records does not show that his teeth were extracted as a result of an injury or dental trauma.  The Veteran's dental treatment records reflect that he had numerous teeth extracted resulting from "nonrestorable caries."  The Veteran's November 1965 report of medical history at separation shows that he had four of his top right teeth extracted, as well as one each on the bottom right, top left, and bottom left.  

To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97.  The Veteran does not contend, nor does the record indicate, that he experienced any dental trauma in service.  Indeed, in his January 2015 substantive appeal, the Veteran specifically stated that "the loss of my teeth was not due to any trauma."  Further, the evidence does not show that the Veteran's in-service tooth extractions were the result of loss of substance of body of maxilla or mandible as a result of trauma or disease such as osteomyelitis. 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  

In his letters to VA, the Veteran has expressed his frustration that his extracted teeth were not replaced, and that subsequent to service, it was difficult for him to get treatment for these dental conditions on account of their being preexisting disabilities for insurance purposes.  In light of the Veteran's letters and contentions, and pursuant to VA regulations, the Board has referred a claim for service connection for a dental condition for VA outpatient dental treatment purposes for appropriate action.

The Board acknowledges the Veteran's honorable service and the fact that he had tooth extractions during his active service.  In this case, however, the Veteran has not presented any competent evidence that he has a dental disorder for which service connection for compensation purposes may be granted.  Thus, the preponderance of the evidence is against the claim for service connection for a dental disability; there is no doubt to be resolved; and service connection for a dental disability for compensation purposes is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a dental disorder, claimed as right upper teeth extraction, for compensation purposes is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


